Citation Nr: 1102355	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  10-36 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for left ear mastoid 
infection, status post surgery.

2.  Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from February 1951 to January 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which, in pertinent part, denied the claim 
of service connection for left ear mastoid infection, status post 
surgery, and granted the claim of service connection for 
bilateral hearing loss, assigning a noncompensable disability 
rating, effective as of June 30, 2008.  The Veteran expressed 
disagreement with the denial and the assigned initial disability 
rating for the service-connected bilateral hearing loss, and 
timely filed a substantive appeal.

The Board notes that, in addition to the paper claims file, there 
is a Virtual VA paperless claims file associated with the 
Veteran's claim.  A review of the documents in such file reveals 
that they are either duplicative of the evidence in the paper 
claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for left ear mastoid infection, 
status post surgery, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

VA audiological examination conducted in December 2008 revealed a 
Level I hearing impairment in the right ear and a Level I hearing 
impairment in the left ear.




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.7, 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in July 2008, September 2008, October 2008, 
November 2008, and January 2009 the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  The 
Veteran was also provided with requisite notice with respect to 
the Dingess requirements.

As this is a claim for an increased initial disability rating, 
the Board notes that this is an appeal arising from a grant of 
service connection in a February 2009 rating decision; and as the 
notice that was provided before service connection was granted 
was legally sufficient, VA's duty to notify the Veteran in this 
case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, in the above mentioned letters and other 
correspondence provided by the RO, the Veteran was notified of 
the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's available service and VA medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.  The 
Veteran has been medically evaluated.  In sum, the Board finds 
that the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled and no further action is necessary under the 
mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  As the Veteran is appealing the 
initial assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from the 
initial assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran was awarded service connection for bilateral hearing 
loss by rating action dated in February 2009, at which time an 
initial noncompensable disability rating was assigned effective 
as of June 30, 2008, the date of his claim for service 
connection.  He subsequently expressed disagreement with the 
assigned initial disability rating and perfected a substantive 
appeal.

In rating service-connected hearing loss, disability ratings are 
derived from the mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
Disability ratings of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for VA 
purposes must be conducted by a State-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

VA outpatient treatment records dated from May 2001 to November 
2008 show that the Veteran was fitted periodically for hearing 
aids as a result of his bilateral hearing loss.  Audiometric 
findings were not reported.

A VA audio examination report dated in December 2008 shows that 
the Veteran reported a history of bilateral hearing loss.  He 
described hearing loss when not wearing hearing aids and in 
adverse listening environments.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
40
50
33.75
LEFT
25
30
50
50
38.75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  The 
diagnosis was normal to moderate high frequency sensorineural 
hearing loss of both ears.  The examiner indicated that there 
were no significant effects of the hearing loss on occupation or 
usual daily activities.

Under Table VI of the regulations, the Veteran's hearing level in 
right ear was I, and his hearing level in the left ear was Level 
I.  Under Table VII of the regulations, a Level I hearing 
impairment in each ear warrants a noncompensable disability 
rating. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 
(2010).

The Board also notes that the December 2008 VA examination report 
specifically addressed the functional limitations caused by the 
Veteran's hearing loss, and concluded that there were no 
significant effects of the hearing loss on occupation or usual 
daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Based on this record, the Board finds that the evidence does not 
demonstrate an entitlement to an initial higher (compensable) 
disability rating for the Veteran's bilateral sensorineural 
hearing loss.

The Board has also considered whether a higher disability rating 
might be warranted based on exceptional patterns of hearing 
impairment.  However, a compensable disability rating is not 
warranted under Table VIa as the Veteran's pure tone threshold 
was not 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear.  
Additionally, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 dB or less at 1000 Hertz 
and a puretone threshold of 70 dB or more at 2000 Hertz, a higher 
disability rating pursuant to section 4.86(b) is also not 
warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2010).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application of 
the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 
345.  The Board recognizes the Veteran's contentions that his 
bilateral hearing loss is of greater severity than reflected by 
the assigned disability rating.  However, notwithstanding the 
Veteran's descriptions, the audiometric testing results are 
dispositive evidence for a claim for a higher disability rating 
for hearing loss.

As noted above, this is an initial rating case, and consideration 
has been given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. at 119.  However, in 
the present case, as the Veteran's symptoms remained constant 
throughout the course of the period on appeal, staged ratings are 
not warranted.  The preponderance of the evidence is against the 
claim, therefore the benefit of the doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral hearing 
loss does not warrant referral for extra-schedular consideration.  
In exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular disability rating 
is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular disability 
rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a comparison between the level of severity 
and symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's bilateral hearing loss is adequately 
contemplated by the applicable diagnostic criteria.  The criteria 
provide for a higher rating, but as has been thoroughly discussed 
above, the rating assigned herein is appropriate.  In view of the 
adequacy of the disability rating assigned under the applicable 
diagnostic criteria, consideration of the second step under Thun 
is not for application in this case.  Accordingly, the claim will 
not be referred for extra-schedular consideration. 


ORDER

An initial compensable disability rating for service-connected 
bilateral hearing loss is denied.




REMAND

Unfortunately, a remand is required in this case as to the issue 
of service connection for left ear mastoid infection, status post 
surgery.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran's asserts that he has a current left ear disability 
manifested by a mastoid infection that began during his period of 
active service.  In a July 2008 letter, the Veteran reported that 
during his period of active service during the Korean War, he had 
been stationed in Stuttgart, Germany, and had suffered a severe 
mastoid ear infection while there.  He added that following his 
discharge from service, he underwent surgery on the same ear at 
the Pascack Valley Hospital in Westwood, New Jersey, in 
approximately 1954.  He also indicated that since moving to 
Florida in 1998, he had been told by a VA hospital that he had 
permanent hearing loss.

A review of the Veteran's available service treatment records 
shows no diagnosis of or treatment for a left ear mastoid 
infection.  A separation report of medical history dated in 
February 1953 shows that clinical evaluation of the Veteran's 
ears was said to be normal. 

During the December 2008 VA audio examination, the Veteran 
provided a history consistent with that set forth above.  The 
examiner opined that it was as likely as not that the Veteran's 
hearing loss and tinnitus were the result of noise exposure and 
mastoid infection history while in service.

Initially, the Board notes that a VA Request For Information (VA 
Form 3101) dated in September 2008 shows that the Veteran's 
complete service treatment records were destroyed in a fire at 
the National Personnel Records Center (NPRC) records center in 
1973.  A response to the RO's request for information suggests 
that if the Veteran can provide the nature of illness or injury, 
any hospitalization, along with the unit, month (approximately), 
and year, a sick and/or morning report search can be made.  An 
additional response to a separate RO request for information 
shows that the reconstruction process was said to be "more time 
consuming and requires complete information from point of entry 
to unit, separation center for a search of microfilm records.  
Please send an SO2 request."

In October 2008, the RO requested that the Veteran provide 
additional, more detailed, information, to include regarding 
treatment during his period of active service.  In January 2009, 
the Veteran responded by providing that he was inducted into the 
U.S. Army during the Korean War on February 21, 1954, with the 
Army 31st (Dixie Division), Company E.  He added that he had been 
serving as a PFC in Stuttgart, Germany, when he suffered a severe 
mastoid ear infection.  It is not clear from the record whether 
this additional information was forwarded to the NPRC in an 
effort to reconstruct the lost records or to obtain any available 
sick and/or morning reports.  As such, on remand, the Board finds 
that in light of the additional information provided by the 
Veteran, further efforts should be undertaken to obtain any 
previously unavailable service records.

Additionally, as the Veteran indicated in his July 2008 
correspondence to the RO that since moving to Florida in 1998, he 
had been treated at a VA hospital, and as there are no VA medical 
treatment records in the claims file prior to May 2001, the Board 
finds that an additional effort should be undertaken to obtain 
any VA hospital treatment records of the Veteran from a VA 
facility in Florida dated from 1998 forward.  VA has a duty to 
request all available and relevant records from federal agencies, 
including VA medical records.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is 
deemed to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a decision 
is made).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and 
request that he identify the approximate 
dates of treatment for his asserted left ear 
mastoid infection during service, to include 
any hospitalization or place of treatment, 
along with the unit, month (approximately), 
and year of treatment.

2.  The RO/AMC shall make another attempt to 
secure the Veteran's service treatment 
records through the NPRC and any other 
official channels, to include a search for 
sick and/or morning reports; microfilm 
records; and specifically requesting 
inpatient records from the Army hospital in 
Stuttgart, Germany, if the Veteran identifies 
treatment as a result of this Remand.  If no 
additional records are available, the claims 
file should be annotated to reflect such and 
the Veteran notified of such.

3.  The RO/AMC shall contact the appropriate 
VA medical facilities in Florida and attempt 
to obtain medical treatment records 
pertaining to the Veteran that are dated from 
1998 to the present.  All records obtained 
should  be associated with the Veteran's 
claims file.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


